--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
[multimedia.jpg]
October 1, 2010
 
Adam Chibib
c/o Multimedia Games, Inc.
206 Wild Basin Road South, Bldg B
Austin, Texas 78746
 
 
Re:
Stay Bonus

 
Dear Mr. Chibib,
 
As you are aware, Multimedia Games, Inc. (the “Company”) has publicly announced
its intention to explore strategic alternatives for increasing shareholder
value.  It is important as we embark upon this process to retain the services of
those people we believe are critical to our future success
 
Your services and contribution to the Company are highly valued.  As a result,
we have decided to offer you a retention bonus because we believe you are an
important part of the Company’s future success.  This letter sets forth the
terms upon which the Company may make a retention bonus payment to you.
 
If you remain employed with the Company through the Stay Bonus Earned Dates
indicated below, and subject to the terms of this letter and your compliance
with the terms of your employment agreement and the Company’s Agreement
Regarding Proprietary Developments, Confidential Information and
Non-Solicitation (the “Proprietary Agreement”), you will receive the indicated
cash payment in a lump sum, less appropriate tax withholdings and deductions, on
the first regularly scheduled payroll date following the applicable Stay Bonus
Earned Date:
 
Stay Bonus Earned Date
Stay Bonus Amount
   
June 30, 2010
50% of your then-current base salary
   
September 30, 2010
60% of your then-current base salary
   
December 31, 2010
50% of your then-current base salary

 
 
1

--------------------------------------------------------------------------------

 
 
If you receive payment of the Stay Bonus Amount for the Stay Bonus Earned Date
of September 30, 2010, the amount of any annual bonus you would otherwise be
entitled to under the Company’s 2010 annual incentive plan will be reduced by
such Stay Bonus Amount.
 
If your employment with the Company is terminated without Cause, for Good
Reason, due to your death, or due to your Disability before a Stay Bonus Earned
Date, you will be paid 100% of the Stay Bonus Amount(s) not yet paid, less
appropriate tax withholdings and deductions, in a lump sum cash payment on the
first regularly scheduled payroll date following the date your employment with
the Company terminates, subject to any delay in payment required by Section
409A(a)(2)(B)(i) of the Internal Revenue Code and the regulations thereunder.
 
In the event of a Change of Control, and provided that your employment with the
Company has not terminated prior to the closing of the Change of Control, you
will be paid 100% of the Stay Bonus Amount(s) not yet paid, less appropriate tax
withholdings and deductions, in a lump sum cash payment no later than the 10th
day following the closing of the Change of Control.
 
However, if your employment with the Company is terminated for Cause or you
choose to resign for any reason other than Good Reason or your Disability before
the earlier of a Stay Bonus Earned Date or a Change of Control, you will forfeit
all of the Stay Bonus Amounts payable on that or any subsequent Stay Bonus
Earned Date or as a result of a Change of Control.
 
The capitalized terms “Cause”, “Change of Control,” “Disability” and “Good
Reason” are defined in the Appendix attached to this letter agreement.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]
 
 
2

--------------------------------------------------------------------------------

 
 

 
Sincerely,
          Multimedia Games, Inc.            
By:
/s/ Patrick Ramsey      
Patrick Ramsey,
CEO
 

 
Acknowledged and Agreed to
on October 5, 2010:

         
/s/ Adam Chibib
   
 
 
Adam Chibib
   
 
 

 
 
3

--------------------------------------------------------------------------------

 
 
Appendix
 
1.
“Cause” means termination based on any one of the following, as determined in
good faith by the Chief Executive Officer of the Company:  (a) any intentional
act of misconduct or dishonesty by you in the performance of your duties with
the Company; (b) any willful failure or refusal by you to attend to your duties
with the Company; (c) any material breach of your employment agreement with the
Company; (d) your conviction of or plea of “guilty” or “no contest” to any crime
constituting a felony or a misdemeanor involving theft, embezzlement,
dishonesty, or moral turpitude or (e) your unsatisfactory performance of your
duties as determined by the Chief Executive Officer and your failure to improve
such performance in the reasonable judgment of the Chief Executive Officer
following the 30-day period after your are provided written notice of such
unsatisfactory performance.  In the event that the Chief Executive Officer
believes that an event has occurred that would constitute a termination for
Cause pursuant to clauses (a), (b) or (c), prior to terminating you, the Chief
Executive Officer will notify you of such belief in writing, including an
explanation of the concern, and you will have 30 days to address the concern to
the Chief Executive Officer’s satisfaction prior to the effectiveness of the
termination; provided that the Chief Executive Officer may instruct you to take
a paid leave of absence during such period.

 
2.
“Change of Control” means (a) the consummation of a merger, consolidation or
reorganization approved by the Company’s stockholders, unless securities
representing more than 50% of the total combined voting power of the outstanding
voting securities of the successor corporation are immediately thereafter
beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Company’s outstanding
voting securities immediately prior to such transaction; or (b) the sale,
transfer or other disposition of all or substantially all of the Company’s
assets as an entirety or substantially as an entirety to any person, entity or
group of persons acting in concert other than a sale, transfer or disposition to
an entity, at least 50% of the combined voting power of the voting securities of
which is owned by the Company or by stockholders of the Company in substantially
the same proportion as their ownership of the Company immediately prior to such
sale; or (c) any transaction or series of related transactions within a period
of 12 months pursuant to which any person or any group of persons comprising a
“group” within the meaning of Rule 13d-5(b)(l) under the Securities Exchange Act
of 1934, as amended (other than the Company or a person that, prior to such
transaction or series of related transactions, directly or indirectly controls,
is controlled by or is under common control with, the Company) acquires (other
than directly from the Company) beneficial ownership (within the meaning of Rule
13d-3 of the Securities Exchange Act of 1934, as amended) of securities
possessing more than 35% of the total combined voting power of the Company’s
securities outstanding immediately after the consummation of such transaction or
series of related transactions.

 
3.
“Disability” means that you have ceased to be able to perform the essential
functions of your duties, with or without reasonable accommodation, for a period
of not less than 180 days, due to a mental or physical illness or incapacity; as
determined in the good faith judgment of the Chief Executive Officer and
confirmed by the opinion of an independent medical physician.

 
4.
“Good Reason” means the occurrence of any of the following:  (a) the assignment
to you of duties materially adverse to the status of your position with the
Company or a material adverse alteration in the nature or status of your
responsibilities, duties or authority; (b) a material reduction by the Company
in your then base salary or target bonus, a material reduction in other
benefits, or the failure by the Company to pay any material portion of your
current compensation when due; (c) a requirement that you report to a primary
work location that is more than 50 miles from the Company’s current location in
Austin, Texas; (d) the failure of the you and any successor company following a
Change of Control either to (A) maintain (through assignment, transfer or
otherwise) your employment agreement in full force and effect, or (B) reach a
mutually agreeable new employment agreement, so long as you are willing and able
to execute a new agreement that substantially provides similar terms and
conditions to your existing employment agreement.  Notwithstanding the
foregoing, your resignation shall not be treated as a resignation for Good
Reason unless (x) you notify the Company in writing of a condition constituting
Good Reason within 45 days following your becoming aware of such condition; (y)
the Company fails to remedy such condition within 30 days following such written
notice (the “Remedy Period”); and (z) you resign within 30 days following the
expiration of the Remedy Period.

 
 
4